DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to an amendment filed on 02/01/2022.
3.        Claims 1-11 are pending.  Applicant has amended claims 1 and 7 and added new claims 10-11.

EXAMINER'S AMENDMENT
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Warren A. Zitlau (Reg. No.: 39,085) on 03/07/2022.  Mr. Zitlau has authorized examiner to amend Claim 1 and cancel claims 5 and 8-9 to overcome claim deficiencies as set forth below:

(1)  In Claim 1,
line 7, amend “and” to “removing the carbon member from the polycrystalline silicon rod while the carbon member is covered by a covering member, and”.
line 10, amend “a covering member” to “the covering member”.

 (2)   Cancel Claim 5.

(3)    Cancel Claims 8-9.
                                                         
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

        Applicant’s arguments set forth in the amendment filed on 02/01/2022 are found persuasive in regards to cited references.

        The present claims are allowable over the closest prior art, Ishizaki et al (US PGPUB No.: 2012/0186300 A1) and Faerber et al (US Patent No.: 10,301,181 B2) for the following reasons:  

Ishizaki discloses a method for producing a polycrystalline silicon processed article comprising: depositing a polycrystalline silicon by Siemens method to a silicon core wire (i.e., seed) held by a carbon member (i.e., seed retaining member made up of graphite) connected to an electrode in a reactor to obtain a polycrystalline silicon rod (abstract, paragraphs 0008,0040-0043, fig.1), detaching the polycrystalline silicon rod from the electrode while having the carbon member at an end of the polycrystalline silicon rod, and processing the polycrystalline silicon rod (see figure 1 and 7, paragraphs 0030-0031,0040-0043,0050,0008).

However, Ishizaki does not disclose removing the carbon member from the polycrystalline silicon rod while the carbon member is covered by a covering member, and wherein the carbon member at the end of the polycrystalline silicon rod is covered by the covering member after the polycrystalline silicon rod is detached from the electrode until being processed to handle the polycrystalline silicon rod and the carbon member in a separate condition.

Faerber discloses a method for producing a polycrystalline silicon  comprising: depositing a polycrystalline silicon by Siemens method to a silicon core wire  connected to an electrode (i.e., graphite electrode) in a reactor to obtain a polycrystalline silicon rod, detaching the polycrystalline 

However, Faerber does not disclose silicon core wire held by a carbon member,  detaching while having the carbon member at the end of polycrystalline silicon rod, removing the carbon member from the polycrystalline silicon rod while the carbon member is covered by a covering member, and wherein the carbon member at the end of the polycrystalline silicon rod is covered by the covering member after the polycrystalline silicon rod is detached from the electrode until being processed to handle the polycrystalline silicon rod and the carbon member in a separate condition.

Thus, it is clear that Ishizaki and Faerber, either alone or in combination, do not disclose or suggest the present invention.  

Further, amendment’s amendment overcomes the 35 U.S.C. 112 (b) rejection of record. 

In light of the above, the present claims 1-4, 6-7 and 10-11 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SMITA S PATEL/            Primary Examiner, Art Unit 1732  
03/09/2022